Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election without traverse of group II, drawn to a method of inhibiting DAAO in a patient via administering compounds of group I to a patient in need thereof and elected species:

    PNG
    media_image1.png
    139
    306
    media_image1.png
    Greyscale
in the reply filed on 2/22/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-32 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 22-29, 33-40, and 42-43 is contained herein. Applicant’s elected species was found free of the art and the search extended to cover similar species consisting of a proper and enabled Markush group.






Priority
This application claims the benefit of U.S. Application, U.S.S.N. 15/787,557, filed
October 18, 2017.



Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 22-29, 33-40, and 42-43 are objected to because of the following informalities:
In claim 22, groups such as “aryl”, “heteroaryl”, etc. should be recited to be “optionally substituted” as required in the specification at page 4 and since several dependent claims also recite that they are substituted as well.  Correction is required.
The preamble of claim 22 should recite “an effective of a compound” instead of “an effective amount a compound”. Claim 43 recites duplicative species as shown below:

    PNG
    media_image2.png
    429
    790
    media_image2.png
    Greyscale
.
Correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 23, the scope of “suspected of having” or “at risk for a neuropsychiatric disorder” is unclear with respect to identifying which group of patients actually fall under these categories. For example, the specification provides no clear definition of which specific characteristics that are needed for the patient to fall under the aforementioned. The art in general does not provide guidance as to what groups of patients are “suspected of having” or are “at risk” for these disorders. These terms are not defined in the specification and therefore the claim and claims dependent on it are rejected for indefiniteness. The examiner recommends that these claims are cancelled.
See In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  



Claim Rejections – Improper Markush Grouping Rejection

Claims 22-29, 33-40, and 43 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the species recited in the claims represent a group of extremely diverse chemical compounds, which do not share any substantial structural feature.  
In the instant case, applicant is claiming a compound of formula (I) wherein X, Y, and Z can be an aryl a heteroaryl wherein heteroaryl can comprise any heteroatoms and further ABCDE can be either AC or N or NH or O or S or absent.  Such recitation already demonstrate the various dissimilar compounds encompassed by compounds of formula (II).  Formula (II) further recites that L1 and L2 can be absent and when absent Z is present as heteroaryl  or aryl that is fused to B-C and thus makes such compound a conjugated ring system as opposed a monocyclic ring system.  Compounded to this list, is the absence of X, Y, Z, L1 and L2 and that of ABCDE which now make such compounds a non-cyclic compound.  Finally, the generic formula (I) further teach ABCD ring can be an aromatic ring or a non-aromatic ring further reciting contrasting core structures defined by formula (I).  Taken as a whole, the examiner maintains that the compounds of formula (II) based on the recitation of the various attachment groups or lack thereof are directed to structures that do not share substantial structural features. Thus, when considering the different compounds encompassed by Formula (I), as recited in the instant claims, there does not appear to be any common structure related to their function that is being recited in the present claims.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). The examiner recommends amending formula I to wherein the ring embracing A-E forms a 6-membered pyridazine-3(2H)-one group as in Applicant’s elected species.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-29 and 33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibition of DAAO in a subject (excluding those with a neuropsychiatric disorder) with compounds of the formula I wherein X = aryl, Y = 5-membered heteroaryl containing 1-2 ring heteroatoms selected from O and N, L1 = -CH2 or C2-10 alkyl, and ring system bearing A-E forms 
    PNG
    media_image3.png
    118
    186
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    61
    123
    media_image4.png
    Greyscale
,
does not reasonably provide enablement for the other millions of compounds claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444. Analysis is described below:
 (A) Breadth of claims: The formula I is drawn to a myriad of substituents that vary independently and lead to compounds of a wide variety of structures. These compounds encompass molecules that widely vary in the physical and chemical properties such as size, molecular weight, acidity, basicity, and properties that are known in the art to greatly influence pharmacokinetic and pharmacodynamic parameters, not to mention the ability to productively bind to claimed biological target molecules. The claims cover compounds easily in the millions given the number of possible rings, ring systems covered by the claims' scope along with varying choices for remaining variables; thus the claims are very broad. Subsequently, these claimed compounds are intended to inhibit DAA0 in subjects ranging from humans having a neuropsychiatric disorder which is extremely broad in itself based on the disorders described in claim 24.
(B) The nature of the invention: The instant invention is directly related to the complex field of medicinal chemistry. 
 (C),(F),(G) State of the Prior Art/Guidance/Examples: Chemistry is unpredictable. See In Re Marzocchi and Horton 169 USPQ at 367 paragraph 3: 
"Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are. The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why. Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task. 
In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization. The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence. Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually  implies will be able to appraise such work ......Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious)" Dorwald F. A. Side Reactions in Organic Synthesis, 2005, Wiley: VCH, Weinheim pg. IX of Preface.
Little guidance or direction is provided by Applicant in reference to making compounds other than those mentioned previously having those specific substituents.  The presence of various bulky heterocyclic or carbocyclic rings attached to the compound’s core may be chemically incompatible with the method of use embraced in the instant claims. Specification offers no teachings or suggestion as to how to make and use these compounds. Also, note MPEP 2164.08(b) which states that claims that read on "... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative."; 
The specification gives some in vitro test results on DAAO inhibitory effects of a limited number of preferable compounds, however it is too homogeneous to provide a clear evaluation of which moieties attached to the compound’s core out of the many claimed might affect potency to a large or small degree. The pharmaceutical art is unpredictable and target compounds need to be individually assessed for viability. Extremely broad generalizations as found in the instant claims are in contradiction with the basis of quantitative structure-activity-relationship (QSAR). Furthermore, there is no guidance regarding whether this information directly correlates to in vivo activity in a human patient having neuropsychiatric disorders generally as required in claim 23.
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   

(D) Skill of those in the art: The level of skill in the art is high.
 (E) Level of predictability in the art: It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 

(H) The quantity of experimentation needed: Since there are very limited working examples as described above, the amount of experimentation is expected to be high and burdensome. Applicant fails to provide guidance and supporting information for how to make and/or use the thousands of other compounds which are encompassed by the claims, therefore undue experimentation would be expected.  
Due to the level of unpredictability in the art, the very limited guidance provided, and the lack of working examples, the applicant has shown lack of enablement. MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here.




Conclusion

Claims 22-29, 33-40, and 43 are rejected. Claim 42 is objected to.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624